department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date legend date a state b u fi dear we have considered your ruling_request dated date regarding the tax consequences of the proposed transaction described below you are exempt from federal_income_tax under sec_501 of the code you are an electric distribution cooperative incorporated on date a under the laws of state b you serve more than u homes farms businesses and industries in various counties in state b as a distribution cooperative you purchase electric power under the all-requirement contracts with other power cooperatives and deliver the power to your customers over your distribution lines due to significant economic growth in your service area you have incurred substantial additional capital expenditures to serve your customers you anticipate that further financings will be necessary to fund additional capital expenditures you have expressed concern that your continued operations as a tax-exempt_entity will limit your ability to seek and obtain additional financing to fund your capital improvements thus because you will need additional flexibility in the forms of financing utilized you want to terminate your tax-exempt status under sec_501 of the code in addition you have stated that once the internal_revenue_service recognizes your status as a taxable cooperative you need to remain taxable until such time as you seek and receive a determination_letter from the service that you again qualify as a tax-exempt_entity you have noted that this is important in that the contemplated financing can be adversely affected by your classification as a tax-exempt_entity under state b’s rural electric cooperative statute only cooperative nonprofit membership corporations may be organized under that law however operation as a nonprofit membership corporation in state b is not dependent on the corporation’s federal_income_tax classification further you have stated that your operation as a nonprofit cooperative does not determine your status for state b income_tax purposes under the law of state b a corporation for income_tax purposes may include a cooperative even though it is a nonprofit corporation therefore you have concluded that if your tax-exempt status under sec_501 is terminated you will be a cooperative taxable under both federal_law and the law of state b you have requested the following ruling an organization exempt under sec_501 of the internal_revenue_code can surrender its tax-exempt status and operate as a taxable cooperative through the filing of a final form_990 return law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses mutual and cooperative electric companies are considered to be like organizations for these purposes revrul_67_265 1967_2_cb_205 sec_6043 of the code provides that an organization which for any of the last five taxable years preceding liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file a return and other information with respect to the liquidation dissolution termination or substantial_contraction as the secretary_of_the_treasury may prescribe revrul_65_99 1965_1_cb_252 provides that the percent member income test is applied on the basis of an annual_accounting_period failure to meet the requirement in a particular year precludes exemption for that year but has no effect upon exemption for years in which the percent test is satisfied specifically if for any year the income received from a transaction together with other nonmember income causes the organization's income from members for the year to fall below percent the organization is required to file a corporation income_tax return form_1120 for that year rationale the income of certain cooperatives including mutual and cooperative electric companies is exempt from federal_income_tax as long a sec_85 percent or more of their income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_501 for any year that such an organization does not meet the percent member income test it is required to file a form_1120 and pay income_tax however it does not thereby lose its status under sec_501 and its income will again be exempt from federal tax for the next year that it meets the percent member income test revrul_65_99 however in order to obtain your needed financing you cannot operate as an exempt entity whether or not paying federal_income_tax thus you wish to surrender your tax-exempt status under sec_501 an organization that no longer wants to be exempt under sec_501 of the code files a final return as described in sec_6043 in your case this means a final form_990 once your final return is filed you will no longer be described in sec_501 or sec_501 you have emphasized that you will become taxable under both federal and state law once you are no longer recognized as tax-exempt under sec_501 of the code accordingly based on the above we rule as follows you as an organization exempt under sec_501 of the code can surrender your tax-exempt status and operate as a taxable cooperative through the filing of a final form_990 return this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary j salins manager exempt_organizations technical group enclosure notice
